           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 1 of 44



 1   Christopher Eaton (phv application forthcoming)
     Earthjustice
 2   705 Second Avenue, Suite 203
     Seattle, WA 98104
 3   T: 206-343-7340 F: 206-343-1526
     ceaton@earthjustice.org
 4
     Brettny Hardy (CSB No. 316231)
 5   Earthjustice
     50 California Street, Suite 500
 6   San Francisco, CA 94111
     T: 415-217-2000 F: 415-217-2040
 7   bhardy@earthjustice.org

 8   Counsel for Plaintiffs Healthy Gulf, Center for
     Biological Diversity, Defenders of Wildlife, and Friends
 9   of the Earth

10   Devorah Ancel (CSB No. 261038)
     Sierra Club
11   6406 North IH-35, Suite 1806
     Austin, TX 78752
12   T: 415-845-7847 F: 510-208-3140
     devorah.ancel@sierraclub.org
13
     Counsel for Plaintiffs Sierra Club and Healthy Gulf
14
     David Pettit (CSB No. 67128)
15   Natural Resources Defense Council
     1314 2nd Street
16   Santa Monica, CA 90401
     T: 310-434-2300 F: 888-875-6868
17   dpettit@nrdc.org

18   Counsel for Plaintiff Natural Resources Defense
     Council
19
     Catherine Wannamaker (phv application forthcoming)
20   Southern Environmental Law Center
     463 King Street, Suite B
21   Charleston, SC 29403
     T: 843-720-5270 F: 843-414-7039
22   cwannamaker@selcsc.org

23   Counsel for Plaintiffs North Carolina Coastal
     Federation and South Carolina Coastal Conservation
24   League

25
26
27
28



                                                  COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 2 of 44



 1                            THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
 3   SIERRA CLUB, NATURAL RESOURCES )                  Case No.
     DEFENSE COUNCIL, HEALTHY GULF, )
 4   CENTER FOR BIOLOGICAL DIVERSITY, )
     DEFENDERS OF WILDLIFE, FRIENDS OF )
 5   THE EARTH, NORTH CAROLINA                 )       COMPLAINT
     COASTAL FEDERATION, and SOUTH             )       ADMINISTRATIVE PROCEDURE ACT
 6   CAROLINA COASTAL CONSERVATION )                   CASE
     LEAGUE,                                   )
 7                                             )
                             Plaintiffs,       )
 8                                             )
                             v.                )
 9                                             )
     SCOTT ANGELLE in his official capacity as )
10   DIRECTOR of the BUREAU OF SAFETY )
     AND ENVIRONMENTAL                         )
11   ENFORCEMENT, BUREAU OF SAFETY )
     AND ENVIRONMENTAL                         )
12   ENFORCEMENT, DAVID BERNHARDT in )
     his official capacity as SECRETARY of the )
13   INTERIOR, and DEPARTMENT OF THE )
     INTERIOR,                                 )
14                                             )
                             Defendants.       )
15
16
            1.      Plaintiffs Sierra Club, Natural Resources Defense Council, Healthy Gulf, Center for
17
     Biological Diversity, Defenders of Wildlife, Friends of the Earth, North Carolina Coastal Federation,
18
     and South Carolina Coastal Conservation League challenge the unlawful decision by Director of the
19
     Bureau of Safety and Environmental Enforcement (“BSEE”) Scott Angelle, acting pursuant to his
20
     delegated authority from the Secretary of the Interior, to issue the Blowout Preventer Systems and
21
     Well Control Revisions (“Partial Repeal”) final rule, 84 Fed. Reg. 21,908 (May 15, 2019), in
22
     violation of the Administrative Procedure Act, Outer Continental Shelf Lands Act, and National
23
     Environmental Policy Act.
24
            2.      The 2010 Deepwater Horizon disaster laid bare many critical, pervasive weaknesses
25
     in offshore drilling safety regulations, practices, and technology. Those defects resulted in a loss of
26
     well control and blowout that tragically killed eleven people and resulted in the largest and most
27
28


                                                        1
                                                   COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 3 of 44



 1   destructive offshore oil spill in U.S. history, a spill which lasted for 87 days and leaked over 130
 2   million gallons of oil into the Gulf of Mexico.
 3          3.      In March of 2010, just before the spill, the Inspector General published a report on
 4   the regulatory body that oversaw offshore drilling safety at that time—the Minerals Management
 5   Service (“MMS”)—detailing a culture of corruption and industry self-regulation within the agency.
 6   For example, the Inspector General’s 2010 report found that oil industry personnel were often
 7   allowed to fill in their own safety inspection reports. The report further explained that regulators
 8   were often bribed by industry with meals, tickets to sporting events, and gifts while they were
 9   overseeing the industry. As another example, government inspectors were found to often be
10   conducting inspections while simultaneously negotiating jobs with the drilling companies being
11   inspected.
12          4.      In addition to the Inspector General’s findings of corruption within MMS, expert
13   panels convened in the 2010 disaster’s aftermath identified several flawed drilling practices and
14   equipment design failures that directly caused the blowout. The panels found, however, that the
15   overarching cause was a systemic failure of regulatory oversight.
16          5.      To begin addressing those problems, BSEE—an agency created in an effort to reform
17   the corruption and industry-coziness that had existed within MMS—promulgated the Blowout
18   Preventer Systems and Well Control final rule (“2016 Well Control Rule”) in 2016. The rule
19   required drilling operators to implement many of the drilling practices and technology upgrades the
20   Deepwater Horizon panels had determined were necessary to improve safety and avoid a similar
21   disaster. BSEE obtained substantial public and industry input, and considered a weighty amount of
22   evidence and scientific studies in evaluating and determining the necessity of each provision in the
23   rule for ensuring safety; in fact, it took BSEE nearly six years to finalize this rule given the
24   substantial amount of information before the agency. BSEE ultimately concluded that the rule
25   would reduce the risks of worker deaths and oil spills, and would provide a net cost benefit to both
26   society and to the oil and gas industry.
27          6.      Now, less than three years after the 2016 Well Control Rule was issued—and before
28   several of its provisions have gone into effect—BSEE has repealed many of the Rule’s critical


                                                         2
                                                    COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 4 of 44



 1   components. The Partial Repeal eliminates many standards for critical safety components like
 2   blowout preventers, equipment inspection, and well monitoring, and will, in some cases, allow
 3   drilling operators to determine for themselves which safety measures to adopt—similar to the regime
 4   that existed for those components when the Deepwater Horizon disaster occurred (and to the culture
 5   of industry self-regulation criticized extensively in the 2010 Inspector General’s report).
 6          7.      BSEE is rolling back these safety measures at the same time the Department of the
 7   Interior is working to expand oil and gas drilling off the California, Alaska, and Gulf of Mexico
 8   coasts, and to open up the U.S. Atlantic and Pacific coasts to new oil and gas development.
 9          8.      BSEE failed to provide any good reason or rational basis for retreating from the 2016
10   Well Control Rule. The regulatory shift directly contradicts a number of findings BSEE made when
11   it promulgated the 2016 Well Control Rule. Most notably, BSEE’s claims that the Partial Repeal
12   does not reduce safety disregard the agency’s prior science-based conclusions that each provision is
13   “necessary” to ensure safety and would contribute to a significant reduction in the risks of worker
14   deaths and oil spills. BSEE provided no evidentiary support or reasoned basis for its new claims or
15   for disregarding its prior factual findings.
16          9.      BSEE also engaged in covert rulemaking in promulgating the Partial Repeal,
17   allegedly relying on information it did not disclose to the public, and adding industry’s requested
18   changes to the final rule without first noticing the changes for public comment as required by the
19   Administrative Procedure Act. BSEE’s incorporation by reference of industry standards that are not
20   readily available to the public similarly violates the Administrative Procedure Act’s public
21   transparency requirements.
22          10.     Finally, BSEE violated the National Environmental Policy Act by failing to
23   adequately consider the environmental effects of the Partial Repeal and irrationally ignoring the
24   increased oil spill risk to conclude that the Partial Repeal would reduce harm to the environment.
25          11.     Planned oil and gas exploration and development off the Pacific, Atlantic, Alaska,
26   and Gulf coasts will be made significantly more dangerous by the Partial Repeal, putting workers’
27   lives, coastal communities, and the environment at substantial risk.
28


                                                        3
                                                    COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 5 of 44



 1          12.     Plaintiffs therefore seek an order declaring the Partial Repeal final rule unlawful
 2   under the Administrative Procedure Act, Outer Continental Shelf Lands Act, and National
 3   Environmental Policy Act, and vacating the Partial Repeal final rule.
 4                 JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT

 5          13.     This case is brought under the Administrative Procedure Act (“APA”), 5 U.S.C.
 6   §§ 701–06. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal
 7   question). This Court has authority to grant the requested relief in this case pursuant to the APA,
 8   5 U.S.C. § 706, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.
 9          14.     Venue is appropriate under 28 U.S.C. § 1391(e)(1), as the lead Plaintiff resides in this
10   District and the consequences of the challenged action will affect California.
11          15.     This case is properly assigned to the San Francisco Division or the Oakland Division
12   under Civil L.R. 3-2(c) because the lead Plaintiff resides in and other Plaintiffs have offices and
13   members in counties within those divisions.
14                                                  PARTIES

15          16.     Plaintiff SIERRA CLUB is a not-for-profit organization dedicated to exploring,
16   enjoying, and protecting the wild places of the earth; to practicing and promoting the responsible use
17   of the earth’s ecosystems and resources; to educating and enlisting humanity to protect and restore
18   the quality of the natural and human environment; and to using all lawful means to carry out these
19   objectives. Sierra Club’s headquarters are located in Oakland, California. Sierra Club is one of the
20   oldest and largest conservation groups in the country, with about 800,000 members nationally in 64
21   chapters in all of the 50 states, the District of Columbia, and Puerto Rico. Sierra Club members use
22   the public lands and waters throughout California, the Gulf of Mexico, and Atlantic coast, including
23   those that would be affected by oil and gas activities, for quiet recreation, aesthetic pursuits, and
24   spiritual renewal. Sierra Club brings this action for itself and as representative of its members.
25          17.     Plaintiff NATURAL RESOURCES DEFENSE COUNCIL, INC. (“NRDC”) is a
26   national, nonprofit environmental organization with nearly 400,000 members, including over 70,000
27   members in California. NRDC has offices in San Francisco and Santa Monica, California, among
28   other locations. NRDC is dedicated to the preservation of the environment, its wildlife, and its


                                                         4
                                                   COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 6 of 44



 1   natural resources, and actively pursues effective enforcement of environmental laws and regulations
 2   on behalf of its members. NRDC has been involved in litigation and other advocacy arising from the
 3   Deepwater Horizon accident and has filed comments with BSEE on well safety and related issues.
 4   NRDC brings this action for itself and as representative of its members.
 5          18.     Plaintiff HEALTHY GULF is a network of community, conservation, environmental,
 6   and fishing groups and individuals committed to empowering people to protect and restore the
 7   natural resources of the Gulf of Mexico. Healthy Gulf has been actively involved in efforts to
 8   strengthen oversight of the offshore oil and gas industry and end new oil and gas leasing. Healthy
 9   Gulf has offices in New Orleans, Louisiana; Pensacola, Florida; and Jackson, Mississippi. Healthy
10   Gulf’s members are located throughout the United States, and regularly use the ocean waters and
11   coastal areas throughout the Gulf of Mexico, as well as along the Atlantic and Pacific coasts.
12   Healthy Gulf brings this action for itself and as representative of its members.
13          19.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“Center”) is a nonprofit
14   corporation that maintains offices across the country, including in: Oakland, Los Angeles, Joshua
15   Tree, and Petaluma, California; Arizona; Florida; New York; Oregon; Washington; Washington,
16   D.C.; and Baja California Sur, Mexico. The Center advocates for the protection of threatened and
17   endangered species and their habitats through science, policy, and environmental law. The Center’s
18   mission also includes protecting air quality, water quality, and public health. The Center’s Oceans
19   Program focuses specifically on conserving marine ecosystems, and seeks to ensure that imperiled
20   species such as marine mammals, corals, and sea turtles are properly protected from destructive
21   practices in our oceans. The Oceans Program also works to protect coastal communities from the air
22   pollution, water pollution, and other impacts that result from such practices. In pursuit of this
23   mission, the Center has been actively involved in protecting the California, Alaska, and Atlantic
24   coasts as well as the Gulf of Mexico from the harmful impacts of offshore oil and gas drilling. The
25   Center has more than 69,500 members, including members who live and recreate throughout the
26   California coast, Gulf of Mexico, Atlantic coast, and waters off Alaska. The Center brings this
27   action on behalf of itself and its members.
28


                                                        5
                                                   COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 7 of 44



 1          20.     Plaintiff DEFENDERS OF WILDLIFE (“Defenders”) is a nonprofit, science-based
 2   conservation organization dedicated to the protection and restoration of all native wild animals and
 3   plants in their natural communities and the preservation of the habitats that they depend on.
 4   Founded in 1947, it is one of the nation’s leading advocates for imperiled species, including marine
 5   species such as whales, dolphins, sharks, and sea turtles, and their habitats. Defenders is
 6   headquartered in Washington, D.C., with regional and field offices around the country in California,
 7   Oregon, Idaho, Washington, Alaska, Montana, Arizona, New Mexico, Colorado, Texas, North
 8   Carolina, and Florida. Defenders has pursued an active litigation and legal advocacy strategy in the
 9   wake of the Deepwater Horizon catastrophe to challenge oil and gas leasing, exploration, and
10   development in order to protect our nation’s oceans and irreplaceable marine wildlife heritage from
11   the harmful effects of offshore fossil fuel development. Defenders has more than 408,000 members
12   and donors nationwide, including members who live and recreate along the Alaskan, Atlantic,
13   Pacific, and Gulf coasts. Defenders brings this action for itself and as representative of its members.
14          21.     Plaintiff FRIENDS OF THE EARTH is a nonprofit organization with offices in
15   Berkeley, California, and Washington, D.C. For more than forty years, it has championed the causes
16   of a clean and sustainable environment, protection of the nation’s public lands and waterways, and
17   the exposure of political malfeasance and corporate greed. Friends of the Earth’s Oceans and
18   Vessels Program works to fight industrialization of the ocean in all its forms, and has won regional,
19   national and international limits on air, water, and oil pollution from cruise ships, cargo ships, oil
20   tankers, ferries and recreational water craft. Friends of the Earth has more than 310,000 members,
21   including members who live and recreate along the coastlines of California, the Gulf of Mexico, and
22   the Atlantic seaboard. Friends of the Earth brings this action for itself and as representative of its
23   members.
24          22.     Plaintiff NORTH CAROLINA COASTAL FEDERATION (“Federation”) is a
25   membership-supported, nonprofit organization with over 5,000 members. For more than thirty
26   years, the Federation has worked to protect the quality of North Carolina’s coastal environment,
27   including its beaches, fisheries, and coastal and marine wildlife through advocacy, education, and
28   coastal restoration projects. Protecting the North Carolina coast from offshore drilling is one of the


                                                         6
                                                   COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 8 of 44



 1   Federation’s organizational priorities, and it has engaged in substantial public education and
 2   advocacy efforts about the risks this activity would pose to North Carolina’s environment and
 3   economies. The Federation brings this action for itself and as representative of its members.
 4          23.     Plaintiff SOUTH CAROLINA COASTAL CONSERVATION LEAGUE (“League”)
 5   is a nonprofit organization founded in 1989. The League is incorporated under the laws of South
 6   Carolina, maintains its headquarters office in Charleston, South Carolina, and currently has nearly
 7   2,700 active donors. The mission of the League is to protect the threatened resources of the South
 8   Carolina coast—its natural landscapes, abundant wildlife, clean water, and quality of life. For years,
 9   the League has actively worked to prevent seismic surveying and offshore drilling off the coast of
10   South Carolina, due to the many harms that these activities would cause the marine environment and
11   wildlife. The League brings this action for itself and as representative of its members.
12          24.     Plaintiffs and Plaintiffs’ members and staff regularly use, enjoy, and benefit from the
13   marine and coastal environments along the Pacific, Atlantic, Alaska, and Gulf coasts, including
14   waters within and adjacent to California. Plaintiffs and Plaintiffs’ members and staff regularly enjoy
15   and benefit from the presence of healthy marine and avian life and ecosystems within those
16   environments for recreational, aesthetic, commercial, scientific, and environmental purposes,
17   including whale watching, bird watching, scientific study, boat touring, underwater diving, fishing,
18   photography, and beach bathing. The Partial Repeal will directly and irreparably injure these
19   interests. The abilities of Plaintiffs and Plaintiffs’ members and staff to pursue these interests hinges
20   on the health of the marine, coastal, and estuarine ecosystems (with clean water and oil-free beaches)
21   and the well-being of the species that live, migrate, feed, and breed in areas affected by oil and gas
22   activities. The Partial Repeal will increase the likelihood of offshore drilling accidents and oil spills
23   that harm the health of these ecosystems and species. BSEE has issued the Partial Repeal without a
24   full and accurate analysis of its environmental impacts or reasoned consideration of how to avoid or
25   mitigate those impacts. The Department of the Interior (“Interior”) has authorized and continues to
26   authorize oil and gas activities off the California and Alaska coasts and in the western and central
27   Gulf of Mexico, and has proposed to vastly expand offshore oil and gas activities into nearly all
28   federal waters—including the Atlantic, eastern Gulf of Mexico, and northern Pacific. Oil and gas


                                                         7
                                                   COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 9 of 44



 1   operations in all of these areas are governed by the Partial Repeal. Therefore, Interior is and will
 2   continue to enable new oil and gas development without adequate safeguards in place to prevent
 3   harm to the environment in which Plaintiffs and Plaintiffs’ members and staff have an interest. The
 4   interests of Plaintiffs and Plaintiffs’ members and staff have been, are being, and will be adversely
 5   affected by BSEE’s violations of federal law, as described herein. These harms can only be
 6   remedied if BSEE is forced to comply with the requirements of the APA, the National
 7   Environmental Policy Act (“NEPA”), and the Outer Continental Shelf Lands Act (“OCSLA”).
 8   Additionally, Plaintiffs and their members regularly comment on agency actions involving offshore
 9   oil and gas drilling, and regularly comment on and participate in BSEE’s and Interior’s decisions and
10   environmental analyses regarding offshore oil and gas drilling. BSEE’s failure to comply with the
11   APA, NEPA, and OCSLA deprives them of these rights, and causes them procedural and
12   informational injuries. These harms can only be remedied if BSEE is forced to comply with the
13   requirements of the APA and NEPA. Plaintiffs have no other adequate remedy at law.
14          25.     Defendant SCOTT ANGELLE is sued in his official capacity as Director of BSEE.
15   The Director is the official to whom the Secretary of the Interior has delegated authority to regulate
16   oil and gas exploration, development, and production operations on the Outer Continental Shelf
17   under OCSLA. The Director authorized BSEE’s issuance of the Partial Repeal final rule. The
18   Director is required to comply with NEPA when taking any action affecting the environment.
19          26.     Defendant BUREAU OF SAFETY AND ENVIRONMENTAL ENFORCEMENT is
20   the agency to which the Secretary of the Interior has delegated authority to regulate oil and gas
21   exploration, development, and production operations on the Outer Continental Shelf under OCSLA.
22   BSEE is the agency that issued the Partial Repeal final rule. BSEE is required to comply with
23   NEPA when taking any action affecting the environment.
24          27.     Defendant DAVID BERNHARDT is sued in his official capacity as Secretary of the
25   Interior. He is the chief officer of the Department of the Interior charged with overseeing the proper
26   administration and implementation of OCSLA. OCSLA vests authority in the Secretary of the
27   Interior to issue rules and regulations necessary to carry out the statute’s provisions. OCSLA also
28   vests authority in the Secretary of the Interior to issue rules and regulations to ensure protection of


                                                         8
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 10 of 44



 1   safety, health, and the environment in oil and gas exploration, development, and production
 2   operations on the Outer Continental Shelf under OCSLA. The Partial Repeal final rule was issued
 3   pursuant to the Secretary of the Interior’s authority under OCSLA. The Secretary of the Interior is
 4   required to comply with NEPA when taking any action affecting the environment.
 5          28.     Defendant DEPARTMENT OF THE INTERIOR is the department charged with
 6   properly administering and implementing OCSLA. OCSLA vests authority in Interior to issue rules
 7   and regulations necessary to carry out the statute’s provisions. OCSLA also vests authority in
 8   Interior to issue rules and regulations to ensure protection of safety, health, and the environment in
 9   oil and gas exploration, development, and production operations on the Outer Continental Shelf
10   under OCSLA. The Partial Repeal final rule was issued pursuant to Interior’s authority under
11   OCSLA. Interior is required to comply with NEPA when taking any action affecting the
12   environment
13                                     STATUTORY BACKGROUND

14   I.     Outer Continental Shelf Lands Act

15          29.     OCSLA governs the leasing, exploration, and development of oil and gas deposits on
16   the Outer Continental Shelf. 43 U.S.C. § 1331 et seq. The Outer Continental Shelf extends from the
17   outer boundary of state waters—typically three miles from shore—to the outer boundary of the
18   United States’ Exclusive Economic Zone, 200 nautical miles from shore. Id. §§ 1301(a)(2), 1331(a);
19   48 Fed. Reg. 10,605, 10,605 (Mar. 14, 1983).
20          30.     In 1978, Congress amended OCSLA to provide, in part, for the development of
21   resources on the Outer Continental Shelf “subject to environmental safeguards.” 43 U.S.C.
22   § 1332(3); see Pub. L. No. 95-372, 92 Stat. 629 et seq., 43 U.S.C. § 1331 et seq.
23          31.     OCSLA charges the Secretary of the Interior with leasing and managing oil and gas
24   rights and activities on the Outer Continental Shelf. E.g., 43 U.S.C. §§ 1334, 1337.
25          32.     OCSLA authorizes the Secretary to “prescribe such rules and regulations as may be
26   necessary” to manage oil and gas rights and activities, including regulations governing “drilling or
27   easements necessary for exploration, development, and production.” Id. § 1334(a). The Secretary
28


                                                        9
                                                   COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 11 of 44



 1   also can issue regulations necessary to ensure safety, environmental protection, and conservation of
 2   natural resources. Id.
 3          33.     The Secretary has delegated to BSEE the authority to enact and enforce safety and
 4   environmental standards under OCSLA. 30 C.F.R. § 250.101 (2011).
 5          34.     BSEE has promulgated regulations governing “oil, gas, and sulphur exploration,
 6   development, and production operations on the [Outer Continental Shelf],” contained in 30 C.F.R.
 7   Part 250. Id. § 250.102(a) (2016). Under the regulations, lessees or their designated operators are
 8   required to “submit requests, applications, and notices, or provide supplemental information for
 9   BSEE approval” before conducting any operations on the Outer Continental Shelf. Id.
10          35.     Specifically, lessees or their designated operators must obtain BSEE approval in the
11   form of a “Permit to Drill” before taking any action to “sidetrack, bypass, or deepen a well.” Id.
12   § 250.410 (2011).
13          36.     Lessees or their designated operators also must obtain BSEE approval in the form of a
14   “Permit to Modify” before performing any operation under a plan to “revise [a] drilling plan, change
15   major drilling equipment, or plugback.” Id. § 250.465(a)(1) (2016).
16          37.     The safety regulations in Part 250 require lessees or their designated operators to take
17   certain actions to ensure safety when requesting BSEE approvals and when conducting operations
18   pursuant to those approvals. E.g., id. §§ 250.414(c), .420, .700 (2016).
19   II.    National Environmental Policy Act

20          38.     NEPA is this country’s “basic national charter for protection of the environment.”
21   40 C.F.R. § 1500.1 (1979); see 42 U.S.C. § 4331 et seq. Its purpose is to “promote efforts which
22   will prevent or eliminate damage to the environment.” 42 U.S.C. § 4321. It makes environmental
23   protection a part of the mandate of every federal agency. Id. § 4332(1).
24          39.     The Council on Environmental Quality has promulgated regulations implementing
25   NEPA, which are “binding on all Federal agencies.” 40 C.F.R. § 1500.3 (1979); see id. §§ 1500.1–
26   1508.28 (1986).
27          40.     Congress enacted NEPA to ensure that federal agencies incorporate environmental
28   concerns into the decisionmaking process. 42 U.S.C. § 4331(a)–(b). To that end, NEPA compels


                                                       10
                                                  COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 12 of 44



 1   agencies to evaluate prospectively the environmental impacts of proposed actions that they carry out,
 2   fund, or authorize, and give the public a meaningful opportunity to participate in the decisionmaking
 3   process. Agencies must “insure that environmental information is available to public officials and
 4   citizens before decisions are made and before actions are taken.” 40 C.F.R. § 1500.1(b) (1979).
 5             41.   NEPA requires each federal agency to prepare an “environmental impact statement”
 6   (“EIS”) for any “major Federal action[] significantly affecting the quality of the human
 7   environment.” 42 U.S.C. § 4332(2)(C). “Significan[ce]” depends on a number of factors, including
 8   the level of controversy surrounding the impact of the action, the presence of unique or uncertain
 9   risks, the potential for the action to establish precedent for future actions, whether the action has
10   cumulatively significant impacts, and the possibility for adverse effects on an endangered or
11   threatened species. 40 C.F.R. § 1508.27 (1979). The presence of any one of these factors is
12   sufficient to require an EIS.
13             42.   The EIS must describe: (1) the “environmental impact of the proposed action”;
14   (2) any “adverse environmental effects which cannot be avoided should the proposal be
15   implemented”; (3) alternatives to the proposed action; (4) “the relationship between local short-term
16   uses of man’s environment and the maintenance and enhancement of long-term productivity”; and
17   (5) any “irreversible or irretrievable commitment of resources which would be involved in the
18   proposed action should it be implemented.” 42 U.S.C. § 4332(C); see also 40 C.F.R. § 1502.1
19   (1979).
20             43.   When an agency is uncertain whether an impact will be significant, it may prepare an
21   environmental assessment (“EA”) to evaluate these criteria and determine whether a full EIS is
22   required. Id. § 1508.9(a)(1) (1979). If, through preparation of an EA, the agency concludes that an
23   EIS is not necessary, it must issue a finding that adequately explains why the project will “not have a
24   significant effect on the human environment.” Id. § 1508.13 (1979). If an action may have a
25   significant effect on the environment, or if there are substantial questions about whether it may, an
26   agency must prepare an EIS.
27             44.   Agencies’ NEPA analyses “must ‘take a “hard look” at [the] environmental
28   consequences’ of their actions, and ‘provide for broad dissemination of relevant environmental


                                                        11
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 13 of 44



 1   information.’” Pub. Emps. for Envtl. Responsibility v. Hopper, 827 F.3d 1077, 1082 (D.C. Cir.
 2   2016) (alteration in original) (quoting Robertson v. Methow Valley Citizens Council, 490 U.S. 332,
 3   350 (1989)); accord N. Alaska Envtl. Ctr. v. Kempthorne, 457 F.3d 969, 975 (9th Cir. 2006). In
 4   taking the “hard look” NEPA requires, the analyses must fully consider and disclose the potential
 5   environmental impacts of proposed actions and alternatives to those actions. 42 U.S.C.
 6   § 4332(2)(C); 40 C.F.R. §§ 1501.4, 1502.1(b), (c), 1502.5 (1979).
 7          45.     NEPA requires agencies to use high-quality, accurate scientific information and to
 8   ensure the scientific integrity of their analyses. 40 C.F.R. §§ 1500.1(b), 1502.24 (1979).
 9          46.     An agency’s NEPA analysis must, among other things, include a “full and fair”
10   discussion of all direct and indirect environmental impacts. Id. §§ 1502.1, 1508.8, 1508.25 (1979).
11   The agency must consider the site-specific impacts of the action as well as the cumulative impacts of
12   the proposed action. Id. §§ 1508.7, 1508.8, 1508.25, 1508.27 (1979).
13          47.      Direct effects are those effects “which are caused by the action and occur at the
14   same time and place.” Id. § 1508.8(a). Indirect effects are those effects “which are caused by the
15   action and are later in time or farther removed in distance, but are still reasonably foreseeable.” Id.
16   § 1508.8(b). Cumulative effects are those that “result[] from the incremental impact of the action
17   when added to other past, present, and reasonably foreseeable future actions regardless of what
18   agency (Federal or non-Federal) or person undertakes such other actions.” Id. § 1508.7.
19          48.     “Effects includes ecological (such as the effects on natural resources and on the
20   components, structures, and functioning of affected ecosystems), aesthetic, historic, cultural,
21   economic, social, or health, whether direct, indirect, or cumulative.” Id. § 1508.8. Such effects “can
22   result from individually minor but collectively significant actions taking place over a period of
23   time.” Id. § 1508.7.
24          49.     An agency’s NEPA analysis must also analyze reasonable alternatives that would
25   avoid or minimize the action’s adverse impacts, id. § 1502.1, and set out measures to mitigate those
26   adverse effects, id. § 1502.14(f) (1979). The agency’s alternatives analysis must “present the
27   environmental impacts of the proposal and the alternatives in comparative form, thus sharply
28


                                                        12
                                                   COMPLAINT
            Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 14 of 44



 1   defining the issues and providing a clear basis for choice among options by the decisionmaker and
 2   the public.” Id. § 1502.14.
 3           50.    NEPA requires agencies to disclose and analyze measures to mitigate the impacts of
 4   proposed actions. 42 U.S.C. § 4332(2)(C)(iii); 40 C.F.R. §§ 1502.14(f), 1502.16(h) (1979). An
 5   agency’s analysis of mitigation measures must be reasonably complete in order to properly evaluate
 6   the severity of the adverse effects of an agency’s proposed action and to inform the public and
 7   decisionmakers of ways to avoid or minimize harmful effects prior to the agency making a final
 8   decision. See 40 C.F.R. §§ 1502.1, 1502.16, 1508.20 (1979).
 9           51.    NEPA requires that an agency incorporate its environmental analysis into its
10   decisionmaking process. “NEPA’s purpose is not to generate paperwork—even excellent
11   paperwork—but to foster excellent action.” Id. § 1500.1(c); see also id. (“Ultimately . . . it is not
12   better documents but better decisions that count.”); id. § 1502.1 (“primary purpose of an [EIS] is to
13   serve as an action-forcing device to insure that the policies and goals defined in the Act are infused
14   into the ongoing programs and actions of the Federal Government. . . . An environmental impact
15   statement is more than a disclosure document. It shall be used by Federal officials in conjunction
16   with other relevant material to plan actions and make decisions.”).
17   III.    Administrative Procedure Act

18           52.    The APA governs federal agencies’ rulemaking processes. 5 U.S.C. § 553.
19           53.    An agency must give the public adequate notice of any rulemaking, which must
20   include “the terms or substance of the proposed rule or a description of the subjects and issues
21   involved.” Id. § 553(b)(3). After providing notice, the agency must give “interested persons an
22   opportunity to participate in the rule making through submission of written data, views, or
23   arguments.” Id. § 553(c).
24           54.    The agency’s final rule must be a “logical outgrowth” of the terms of the proposed
25   rule. E.g., Small Refiner Lead Phase-Down Task Force v. EPA, 705 F.2d 506, 547 (D.C. Cir. 1983).
26   And the agency “must respond in a reasoned manner to those [comments] that raise significant
27   problems” in order to ensure it has based its decision “on a consideration of the relevant factors.”
28   City of Waukesha v. EPA, 320 F.3d 228, 257–58 (D.C. Cir. 2003) (citation omitted).


                                                        13
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 15 of 44



 1          55.     The APA also governs judicial review of agency rulemaking. The statute confers a
 2   right of judicial review on any person who is adversely affected by agency action. 5 U.S.C. § 702.
 3          56.     The APA provides that the reviewing court “shall . . . hold unlawful and set aside
 4   agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion,
 5   or otherwise not in accordance with law.” Id. § 706(2)(A).
 6          57.     If an agency reverses course by revising or repealing a regulation, it is “obligated to
 7   supply a reasoned analysis for the change.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm
 8   Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983). Further, an agency must show that “there are good
 9   reasons” for the reversal. FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). An
10   agency must “provide a more detailed justification than what would suffice for a new policy created
11   on a blank slate” when “its new policy rests upon factual findings that contradict those which
12   underlay its prior policy.” Id. “[A]n agency may not simply discard prior factual findings without a
13   reasoned explanation” when changing a policy. Organized Vill. of Kake v. U.S. Dept. of Agric., 795
14   F.3d 956, 968 (9th Cir. 2015).
15          58.     The adequacy of an agency’s NEPA analysis and its administration of OCSLA are
16   reviewed pursuant to the APA.
17                                        STATEMENT OF FACTS

18   I.     Offshore Drilling Poses a Threat to the Marine Environment and Coastal Communities
            Along Nearly the Entire U.S. Coastline.
19
            59.     The oceans and coastlines of the United States provide extraordinary aesthetic,
20
     economic, and environmental resources to the coastal states and to the nation. They support a
21
     diverse array of wildlife, robust fisheries, and vibrant tourism economies, as well as countless other
22
     values. The country’s coastal communities depend on clean waters and healthy ecosystems for their
23
     livelihoods.
24
            60.     Offshore oil and gas drilling threatens these values and communities with oil spills,
25
     habitat degradation, and other harmful effects. Offshore drilling is also one of the most dangerous
26
     occupations in the country, putting workers’ lives at risk.
27
28


                                                        14
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 16 of 44



 1          61.     President Trump in 2017 directed the Secretary of the Interior to implement an
 2   “America-First Offshore Energy Strategy” that included considering revising the current leasing plan
 3   to include “annual lease sales, to the maximum extent permitted by law, in [the] Western Gulf of
 4   Mexico, Central Gulf of Mexico, Chukchi Sea, Beaufort Sea, Cook Inlet, Mid-Atlantic, and South
 5   Atlantic.” Exec. Order No. 13795, 82 Fed. Reg. 20,815, 20,815 (May 3, 2017).
 6          62.     This announcement by President Trump is just the latest development in an extensive
 7   history of oil and gas drilling off the nation’s coasts. The federal government held the first two lease
 8   sales for oil and gas development rights off the Southern California coast in 1966 and 1968. One
 9   year later, in 1969, drilling on one of the leases triggered a blowout and resulted in the catastrophic
10   Santa Barbara oil spill. That spill discharged approximately 3 million gallons of oil into the ocean
11   that killed thousands of marine mammals, birds, and fish, and marred 35 miles of coastline.
12          63.     The government continued selling leases on the Outer Continental Shelf in the
13   Southern California region through 1984. As of this date, there are 34 active leases in federal waters
14   off the Southern California coast, and 23 platforms.
15          64.     Although these platforms were installed decades ago, they continue to conduct new
16   drilling operations. BSEE has approved approximately 200 new Permits to Modify in the Pacific
17   region between 2016 and this date.
18          65.     The federal government first offered leases for sale on the Outer Continental Shelf off
19   Alaska in 1976. It continues to hold lease sales periodically in various regions off the state’s coast.
20          66.     As of this date, there are 54 active leases in the Alaska region. BSEE has approved
21   new Permits to Drill on the Outer Continental Shelf off the Alaska coast as recently as 2017.
22   Interior recently approved the first offshore oil and gas development project from fully within
23   federal waters in the Arctic Ocean.
24          67.     The Gulf of Mexico is home to extensive oil and gas development. The federal
25   government began leasing oil and gas rights in the Gulf in 1954. Today, there are nearly 2,000 oil
26   and gas platforms working on nearly 2,500 active leases.
27          68.     Interior holds biannual lease sales on the Outer Continental Shelf in the Gulf, while
28   BSEE approves thousands of Permits to Drill and Permits to Modify in the region each year.


                                                        15
                                                   COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 17 of 44



 1          69.     The current 2017–2022 leasing program calls for two lease sales each year in the Gulf
 2   of Mexico and one lease sale in the Cook Inlet area off the Alaska coast.
 3          70.     Since 2017, the Trump administration has vigorously pursued efforts to greatly
 4   expand oil and gas development along virtually the entire coast of the United States. Pursuant to that
 5   effort, Interior has issued a Draft Proposed OCS Oil and Gas Leasing Program (2019–2024) that
 6   would offer 6 lease sales off the California coast, 1 lease sale off the Oregon and Washington coasts,
 7   19 lease sales off the Alaska coast, 9 lease sales off the Atlantic coast, and 12 lease sales off the Gulf
 8   coast over the next five years. 83 Fed. Reg. 829, 830 (Jan. 8, 2018). This Draft Proposed Program
 9   includes the largest number of proposed offshore leases in U.S. history.
10          71.     Lessees or their designated operators seeking to conduct oil and gas operations under
11   existing leases, leases to be issued under the 2017–2022 leasing program, or leases that could be
12   issued in new areas opened to drilling under the 2019–2024 leasing program will be subject to
13   BSEE’s regulations in 30 C.F.R. Part 250.
14          72.     The risks of well blowouts, catastrophic oil spills, and other offshore accidents along
15   nearly the entire U.S. coastline, therefore, depend on the safety measures required by BSEE’s
16   regulations.
17   II.    Human and Technical Failures Caused the Deepwater Horizon to Suffer a Catastrophic
            Well Blowout.
18
            73.     On April 20, 2010, a series of human and mechanical failures culminated in an
19
     explosion that tore through the Deepwater Horizon oil drilling rig, tragically killing eleven people.
20
     The explosion caused the rig to sink and oil to gush from the seabed, nearly 5,000 feet below the
21
     surface, for months, until the well finally was capped in mid-July 2010. The result was the largest
22
     oil spill in the history of the United States and a cleanup and containment effort that at its height
23
     enlisted 50,000 workers on land and sea.
24
            74.     The events leading up to the disaster began when the Deepwater Horizon crew
25
     performed steps to temporarily “abandon” the recently drilled well to allow for installation of
26
     production equipment on the well to extract oil and gas. However, the drilling team did not properly
27
28


                                                        16
                                                   COMPLAINT
             Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 18 of 44



 1   install a surface cement plug to keep oil and gas below the seafloor. The team subsequently
 2   misinterpreted the results of the cement integrity test.
 3            75.   As the team removed drilling fluid, the pressure levels decreased in the well and
 4   allowed oil and gas to erupt through the failed cement barrier and onto the drilling rig floor—a well
 5   blowout.
 6            76.   The team attempted to stop the well blowout by activating an emergency device on
 7   the seafloor known as a blowout preventer. The blowout preventer had both manual and automatic
 8   mechanisms intended to shear the drill pipe and seal the well. Both mechanisms were activated.
 9            77.   However, the intense oil and gas pressure in the well caused the drill pipe to buckle,
10   impeding the blowout preventer’s mechanisms from properly functioning to seal the well.
11            78.   With the well control system incapacitated, the well gushed oil and gas into the Gulf
12   of Mexico until engineers developed and installed a new containment system months later.
13            79.   Over the 87 days during which the well remained uncapped, more than 130 million
14   gallons of oil and unquantified amounts of natural gas flowed freely into the Gulf. The spill
15   contaminated over 43,000 square miles of ocean waters and over 1,300 miles of shoreline in the
16   Gulf.
17            80.   Scientists estimate the spill caused death or serious harm to billions, if not trillions, of
18   animals, including over 100,000 individuals of species listed as threatened or endangered under the
19   Endangered Species Act. The spill marred coastal, ocean bottom, and midwater habitats, causing
20   severe damage to the ecosystems that support the Gulf’s biodiversity and economy. In response to
21   the spill, government officials had to close over 88,000 square miles (over one-third of the Gulf) to
22   commercial and recreational fishing for a period of time.
23            81.   The harms from the spill to marine and coastal species, the environment, and the Gulf
24   economy persist to this day.
25   III.     Expert Panels Recommend Drilling Safety Regulations in the Deepwater Horizon
              Disaster’s Aftermath.
26
              82.   Several governmental and academic panels of experts were convened after the
27
     Deepwater Horizon disaster to investigate its causes and recommend safety improvements. The
28


                                                        17
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 19 of 44



 1   reports produced by the panels highlight a lack of safety procedures, oversight, and equipment
 2   performance as leading causes of the blowout and spill.
 3          83.     The National Commission on the BP Deepwater Horizon Oil Spill and Offshore
 4   Drilling [hereinafter National Commission] noted in its Report to the President that industry had
 5   been given decades to regulate itself in terms of worker safety and environmental stewardship and
 6   had done neither. See generally Nat’l Comm’n on the BP Deepwater Horizon Oil Spill and Offshore
 7   Drilling, Deep Water: The Gulf Oil Disaster and the Future of Offshore Drilling, Report to the
 8   President (2011). It found that the federal government itself played a major role in creating the
 9   conditions for the disaster through lax policies and enforcement. The National Commission
10   concluded that “without effective government oversight, the offshore oil and gas industry will not
11   adequately reduce the risk of accidents, nor prepare effectively to respond in emergencies.”
12          84.     The National Commission and other panels agreed that major regulatory changes
13   were necessary to create oversight independent from the industry being regulated. The panels
14   recommended the adoption of a safety inspection and certification regime overseen by a federal
15   agency. The National Academy of Engineering, in particular, recommended that the federal agency
16   “develop requirements for determining the competence of examiners and their independence from
17   the operating company” and specify “responsibilities for developing well examination schemes,
18   ensuring scheme effectiveness, and ensuring that appropriate actions are taken on recommendations
19   made by the well examiner.” Nat’l Acad. of Eng’g, Macondo Well Deepwater Horizon Blowout:
20   Lessons for Improving Offshore Drilling Safety 123 (2012).
21          85.     In addition to general oversight issues, the panels identified a number of specific
22   human and technological failures that caused the Deepwater Horizon loss of well control and
23   blowout, and recommended how such failures could be prevented through better government
24   regulation.
25          86.     For example, the Deepwater Horizon drilling team had employed a very narrow well
26   pressure gradient, known as a “drilling margin,” which compromised its abilities to adjust to
27   unforeseen well conditions and to safely seal the well. The National Academy of Engineering
28


                                                       18
                                                  COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 20 of 44



 1   recommended that the government prescribe a minimum “safe” drilling margin to prevent that
 2   problem. Id. at 39–40, 43.
 3          87.     The Deepwater Horizon operation also failed to use real-time monitoring and
 4   communication between the rig personnel and onshore engineers. The National Commission found
 5   that onshore experts employing proper monitoring could have alerted the rig’s drilling team to the
 6   well pressure problem and advised the team to take corrective action before the blowout occurred.
 7   Nat’l Comm’n, supra, at 39. That panel and others therefore recommended the federal government
 8   prescribe minimum real-time monitoring standards.
 9          88.     The chain of human and engineering errors that occurred onboard the Deepwater
10   Horizon rig would not have resulted in an uncontrolled oil spill had the blowout preventer system
11   been designed to better respond to the conditions that occurred. The National Academy of
12   Engineering identified over one dozen deficiencies in the system’s design, including that it had not
13   been designed or tested for its actual use and that it lacked the ability to function if its primary
14   mechanisms failed or it encountered unforeseen conditions. Nat’l Acad. of Eng’g, supra, at 71–72.
15   The National Academy of Engineering explained the problem was widespread throughout the
16   industry, noting that one of the primary mechanisms in blowout preventers—blind-shear rams—
17   functioned as intended “no better than 50 percent” of the time. Id. at 55. The National Academy of
18   Engineering accordingly recommended that blowout preventer systems “be redesigned to provide
19   robust and reliable cutting, sealing, and separation capabilities for the drilling environment to which
20   they are being applied and under all foreseeable operating conditions of the rig on which they are
21   installed.” Id. at 73 (emphasis added). It also recommended regulations to “require that emergency
22   [blowout preventer] reliability be empirically demonstrated by impartial testing under the most
23   demanding conditions that would be encountered in an emergency.” Id. at 52.
24          89.     The National Academy of Engineering, National Commission, and other panels also
25   recommended several additional technical measures that the government should require to address
26   systemic design and operation flaws that could contribute to blowouts and losses of well control.
27
28


                                                         19
                                                    COMPLAINT
           Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 21 of 44



 1   IV.    BSEE Enacts Many of the Recommended Regulations in the 2016 Well Control Rule.

 2          90.     BSEE initiated a rulemaking in 2015 to implement many of the expert panel
 3   recommendations in an effort to minimize the risk of future well control incidents. 80 Fed. Reg.
 4   21,504 (Apr. 17, 2015).
 5          91.     BSEE cited four investigations in particular that had “significant bearing” on the
 6   rulemaking: those by the Department of Interior/Department of Homeland Security Joint
 7   Investigation, the National Commission, the Chief Counsel for the National Commission, and the
 8   National Academy of Engineering. Id. at 21,507–08.
 9          92.     BSEE also drew from its meetings with “industry, academia, and other stakeholders,”
10   as well as from “significant input and specific recommendations from industry groups, operators,
11   equipment manufacturers, and environmental organizations.” Id. at 21,508–09.
12          93.     Based on those investigations and stakeholder input, BSEE focused its rulemaking on
13   the “prevention of blowouts, either through precautionary measures or by operation of a [blowout
14   preventer].” Id. at 21,509. BSEE concentrated on six well control measures: blowout preventer
15   shearing requirements, equipment reliability and performance, third-party verification, failure
16   reporting/near-miss reporting, safe drilling practices, and blowout preventer testing. Id. at 21,509–
17   11.
18          94.     After an extensive public process, BSEE determined that there were significant
19   benefits to clarifying and strengthening existing well control regulations and, accordingly, issued the
20   final 2016 Well Control Rule on April 29, 2016. 81 Fed. Reg. 25,888 (Apr. 29, 2016). The final
21   2016 Well Control Rule revised or added 66 provisions to BSEE’s OCSLA regulations at 30 C.F.R.
22   Part 250. See id. at 26,013–38.
23          A.      New Requirements to Ensure Safety

24                  1.      Drilling practices

25          95.     BSEE implemented two primary systematic mechanisms recommended by the
26   Deepwater Horizon panels to make drilling practices safer: prescribing shore-based monitoring of
27   drilling operations in real-time and requiring drilling operators to maintain a specified “safe drilling
28   margin.”


                                                        20
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 22 of 44



 1          96.     BSEE required drilling operators to employ a safe drilling margin of at least 0.5
 2   pound per gallon (ppg) to reduce the risk of sudden changes in well pressure that could cause a
 3   blowout. Id. at 26,017 (codified at 30 C.F.R. § 250.414(c)). If drilling operators could not maintain
 4   a safe drilling margin, they were required to stop drilling and remedy the situation before resuming
 5   operations. Id. at 26,019 (codified at 30 C.F.R. § 250.427(b)).
 6          97.     BSEE prescribed minimum standards for a real-time shore-based monitoring system
 7   that would “improve safety and environmental protection significantly” during well operations by
 8   allowing onshore personnel to effectively assist the rig crew in identifying and responding to
 9   abnormal or unusual well conditions. Id. at 25,839, 25,896, 26,025–26 (codified at 30 C.F.R.
10   § 250.724). The standards required at a minimum, that the system transmit data as they are gathered
11   to qualified onshore personnel who have the capability to communicate with rig personnel in real
12   time. 30 C.F.R § 250.724(b) (2016).
13                  2.      Blowout preventer performance

14          98.     BSEE added several new performance requirements for both surface blowout
15   preventers and subsea blowout preventers to ensure they are capable of sealing a well in foreseeable
16   and unforeseeable conditions.
17          99.     Surface blowout preventers are installed in line with the drilling equipment on the rig
18   and used in shallower waters, whereas subsea blowout preventers are installed at the well opening on
19   the seafloor and used in deeper waters.
20          100.    BSEE required that both types of blowout preventers “must be capable of closing and
21   sealing the wellbore at all times.” Id. at 26,026 (emphasis added) (codified at 30 C.F.R.
22   § 250.730(a)); see also id. at 26,027 (requiring operator to show that blowout preventer will “achieve
23   an effective seal”) (codified at 30 C.F.R. § 250.731(a)). The agency also required that subsea
24   blowout preventers have redundant shear rams, sufficient hydraulic power on the seafloor,
25   “autoshear” and “deadman” systems capable of shearing and sealing a well when connection to the
26   rig is lost, and a mechanism to center the drill pipe for shearing. Id. at 26,029–31 (codified at 30
27   C.F.R. § 250.734(a)). Surface blowout preventers installed on floating rigs after April 29, 2019,
28


                                                        21
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 23 of 44



 1   were required to meet the same requirements as subsea blowout preventers. Id. at 26,029 (codified
 2   at 30 C.F.R. § 250.733(b)).
 3                    3.     Testing and inspection

 4           101.     To ensure that safety equipment like the blowout preventer would actually function
 5   when needed, BSEE enacted a number of testing and inspection requirements.
 6           102.     BSEE required regular blowout preventer pressure testing at least every 14 days, id.
 7   at 26,032–34 (codified at 30 C.F.R. § 250.737), set minimum standards for testing and inspection
 8   (such as requiring for each blowout preventer a Mechanical Integrity Assessment Reports each year
 9   and a complete breakdown inspection every five years), id. at 26,028–29, 26,032–35 (codified at
10   30 C.F.R. §§ 250.732(d), .737, .739), and established a regime of BSEE-Approved Verification
11   Organizations (“BAVOs”) to oversee equipment testing and inspection, id. at 26,020, 26,027–29,
12   26,031, 26,044–35 (codified at 30 C.F.R. §§ 250.462(e)(1), .731(c), (d), .732, .734(b), .738(b), (m),
13   (o), .739(b)).
14           103.     BSEE also established procedures for drilling operators to promptly report equipment
15   failures to the agency to enable it to provide timely notifications of potential equipment faults to
16   other operators and equipment manufacturers. Id. at 26,026 (codified at 30 C.F.R. § 250.730(c)); see
17   80 Fed. Reg. at 21,521.
18                    4.     Well cementing

19           104.     BSEE implemented several requirements related to cementing to ensure well
20   integrity. Specifically, BSEE required the drill team to ensure that the well cement job is adequate
21   before engaging latching and lockdown mechanisms, and to obtain BSEE approval before taking any
22   remedial actions for an inadequate cement job. Id. at 26,019 (codified at 30 C.F.R. §§ 250.423(a),
23   (b), 428(d)).
24                    5.     Containment equipment

25           105.     BSEE required operators to have access and the ability to deploy specified control
26   and containment equipment the agency determined is necessary to help contain a loss of well control
27   under both foreseeable and unforeseeable conditions. Id. at 26,020 (codified at 30 C.F.R.
28   § 250.462(b)).


                                                        22
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 24 of 44



 1          B.      Factual Findings that Requirements Are Necessary and Ensure Safety

 2          106.    BSEE made factual findings based on substantial evidence that each of these
 3   provisions is necessary to ensuring drilling safety and properly functioning equipment, and that the
 4   requirements would significantly improve worker safety on offshore oil and gas rigs and reduce the
 5   probability of catastrophic environmental damage due to well blowouts, oil spills, or equipment
 6   failures. E.g., id. at 25,839, 25,894–96, 25,922, 25,944, 25,948, 25,952–56, 25,990; 80 Fed. Reg. at
 7   21,508–10, 21,521–22.
 8          107.    BSEE concluded, “By taking no regulatory action, BSEE would leave unaddressed
 9   most of the concerns and recommendations that were raised regarding the safety of offshore oil and
10   gas operations and the potential for another well control event with consequences similar to those of
11   the Deepwater Horizon incident.” 81 Fed. Reg. at 25,991 (citations omitted).
12          108.    BSEE concluded through a quantitative risk analysis that the safety value of the 2016
13   Well Control Rule outweighed its costs. BSEE, Regulatory Impact Analysis for 2016 Well Control
14   Rule, RIN: 1014-AA11, at 53–76 (Apr. 11, 2016). In addition to enhancing safety and environmental
15   protection, BSEE found the Rule would result in significant economic benefits to industry and
16   society, including time savings for drilling operators, reductions in oil spills, and reductions in
17   fatalities. 81 Fed. Reg. at 25,889, 25,985–89.
18          109.    BSEE also addressed industry concerns about the 2016 Well Control Rule’s
19   regulatory burden and costs, revising several provisions in response. E.g., id. at 25,916, 25,938. For
20   other provisions industry claimed as potentially burdensome, BSEE made factual findings supported
21   by substantial, quantitative evidence that the provisions would not pose an undue burden. E.g., id. at
22   25,891, 25,895, 25,947–48, 25,986. BSEE ultimately calculated that the 2016 Well Control Rule
23   would produce cost benefits to industry in the form of time savings that would, over ten years,
24   exceeded the overall costs to industry from the rule. Id. at 25,889, 25,985–86.
25          C.      Environmental Assessment of the 2016 Well Control Rule

26          110.    Pursuant to NEPA, BSEE completed an EA for the 2016 Well Control Rule
27   [hereinafter 2016 EA]. BSEE considered in the 2016 EA the assessments of the numerous
28   government-led investigations and independent peer-reviewed scientific research on the events that


                                                        23
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 25 of 44



 1   led to the Deepwater Horizon disaster, as well as on the direct, indirect, and ongoing impacts of the
 2   oil spill disaster on marine and coastal ecosystems.
 3          111.    BSEE concluded that implementation of the 2016 Well Control Rule “will benefit
 4   environmental conditions on the [Outer Continental Shelf] and coastal areas by reducing the
 5   likelihood and/or severity of oil spills, explosions or equipment failures.” 2016 EA, at ii, 2.
 6          112.    BSEE assessed the particular sensitivities of the various Outer Continental Shelf
 7   regions—Gulf of Mexico, Pacific, and Arctic—in which oil and gas development was occurring or
 8   likely to occur in the future. It determined that a loss of well control in any region could have
 9   significant adverse environmental consequences on: air quality; water quality; marine and terrestrial
10   mammals; marine and coastal birds; sea turtles; fish and shellfish; coastal, nearshore, and seafloor
11   habitats; areas of special concern, including essential fish habitat; sociocultural systems and
12   environmental justice; population, employment, and regional income; tourism and recreation;
13   commercial and recreational fisheries; subsistence hunting and fishing; land use and existing
14   infrastructure; and archeological resources. Id. at 7–14.
15          113.    Because the new provisions would reduce the risk and/or severity of a loss of well
16   control, BSEE concluded the 2016 Well Control Rule would reduce adverse human health,
17   socioeconomic, and environmental effects resulting from offshore oil and gas operations. Id. at 14.
18   V.     BSEE Repeals Critical Provisions of the 2016 Well Control Rule without a Rational
            Basis or Analysis.
19
            114.    Although the 2016 Well Control Rule likely has contributed to a reduction in well
20
     control incidents and offshore fatalities—with zero losses of well control or fatalities in 2017, after a
21
     decade in which each figure averaged approximately five per year—following the change in
22
     administration on January 20, 2017, the federal government promptly decided to strip away many of
23
     the Rule’s protections.
24
            115.    On April 28, 2017—less than one year after BSEE published the 2016 Well Control
25
     Rule—President Trump issued Executive Order 13795 directing the Secretary of the Interior to
26
     revise the 2016 Well Control Rule to be consistent with the president’s new “America-First Offshore
27
28


                                                        24
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 26 of 44



 1   Energy Strategy” and eliminate any barriers to expanded offshore oil and gas development. Exec.
 2   Order No. 13795, 82 Fed. Reg. 20,815.
 3          116.    The Secretary of the Interior subsequently directed BSEE to revise the 2016 Well
 4   Control Rule to ensure that “exploration and development [of oil and gas on the Outer Continental
 5   Shelf] is promoted and not unnecessarily delayed or inhibited.” Sec’y of Interior, Secretarial Order
 6   3350, at 2 (May 1, 2017).
 7          117.    BSEE undertook the review and, after “solicit[ing] input” from industry, identified 59
 8   provisions of the 2016 Well Control Rule that it could revise to “encourag[e] energy exploration and
 9   production on the [Outer Continental Shelf] and reduc[e] unnecessary regulatory burdens.” 83 Fed.
10   Reg. 22,128, 22,130, 22,132 (May 11, 2018).
11          118.    BSEE published a proposed rule on May 11, 2018, proposing to repeal or
12   substantially rescind many of the 2016 Well Control Rule’s critical provisions, including those
13   prescribing safe drilling practices, containment equipment requirements, blowout preventer shearing
14   requirements, blowout preventer testing and reliability standards, equipment failure and near-miss
15   reporting, and well cementing standards. Id. at 22,148–60 (proposing to revise, inter alia, 30 C.F.R.
16   §§ 250.423, .428, .462, .724, .730, .731, .732, .733, .734, .737, .739).
17          119.    BSEE stated it was considering additional revisions to safe drilling margin
18   requirements, real-time monitoring standards, and blowout preventer testing intervals, but did not
19   describe proposed revisions to those provisions or provide information in support of any possible
20   revision. Id. at 22,133, 22,137, 22,143 (citing 30 C.F.R. §§ 250.414, .724, .737). Rather, BSEE
21   solicited suggestions from commenters as to how it should change those provisions. Id. at 22,133,
22   22,137, 22,143.
23          120.    BSEE did not provide the public with any data or analyses to support BSEE’s claims
24   that particular proposed repeals and revisions would not affect safety or environmental protection.
25   See, e.g., id. at 22,133–34, 22,138, 22,140.
26          121.    Plaintiffs, along with others, submitted comments on the proposed rule, explaining
27   and providing evidence why specific proposed changes will increase the risk of blowouts and losses
28   of well control, and otherwise reduce safety. Plaintiffs also commented on BSEE’s failure to


                                                        25
                                                    COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 27 of 44



 1   provide fair notice and comment by soliciting suggestions for additional changes, failure to conduct
 2   an adequate NEPA analysis, and other statutory violations.
 3           122.   BSEE published a final rule on May 15, 2019, repealing or substantially revising
 4   many of the 2016 Well Control Rule’s important provisions: 71 in all. 84 Fed. Reg. 21,908 (May
 5   15, 2019). The Partial Repeal eliminates requirements and standards that had been recommended by
 6   the various Deepwater Horizon investigative panels and that BSEE previously determined
 7   significantly increased safety. Among other changes, the Partial Repeal weakens standards related
 8   to real-time monitoring, blowout preventer functionality, inspection and testing of safety equipment,
 9   and maintenance of safe drilling margins. The Partial Repeal also eliminates much of the new
10   regulatory oversight that had been added under the 2016 Well Control Rule, instead giving industry
11   more leeway to police itself. In addition, some of the repeals and revisions were not proposed in the
12   proposed rule, including changes to the safe drilling margin requirements, real-time monitoring
13   standards, blowout preventer requirements on floating platforms, and blowout preventer testing
14   intervals.
15           123.   BSEE’s sole justification for the Partial Repeal was to eliminate “unnecessary
16   burdens on stakeholders.” Id. at 21,908.
17           124.   BSEE failed in issuing the Partial Repeal final rule to provide any rational
18   justification for the revisions, to acknowledge or explain why it has disregarded its previous factual
19   findings from the 2016 Well Control Rule, or to meaningfully respond to concerns raised by
20   Plaintiffs in comments on the proposed Partial Repeal.
21           A.     Weakened Safety Standards

22                  1.      Drilling practices

23           125.   BSEE revised the real-time monitoring standards in the final rule to eliminate the
24   requirements that real-time drilling data be transmitted to personnel onshore and that onshore
25   personnel monitoring the data have the capability to contact rig personnel during operation. Id. at
26   21,977 (amending 30 C.F.R. § 250.724(b), (c)). These changes were not suggested in the proposed
27   rule. And BSEE does not in the final rule explain how eliminating the standards will still ensure
28   effective functionality of real-time monitoring systems.


                                                       26
                                                  COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 28 of 44



 1          126.    BSEE revised the drilling margin requirements in the final rule to facilitate obtaining
 2   waivers from the default requirement and to allow operators to continue drilling in accordance with
 3   API Bulletin 92L when the minimum safe drilling margin cannot be maintained. Id. at 21,973–74
 4   (amending 30 C.F.R. §§ 250.414(c)(2), .427(b)). These changes were not suggested in the proposed
 5   rule. And BSEE did not in the final rule explain why facilitating deviation from the default
 6   requirements will continue to ensure the use of safe drilling margins. Nor did BSEE explain why
 7   using API Bulletin 92L—of which the public cannot obtain a copy without paying a fee to an
 8   industry trade group—when a safe drilling margin cannot be maintained is as safe or safer than
 9   suspending operations to remedy the situation.
10                  2.      Blowout preventer performance

11          127.    BSEE eliminated the requirements: 1) that blowout preventers be capable of closing
12   and sealing the wellbore “at all times,” id. at 21,977 (amending 30 C.F.R. § 250.730(a) to require
13   closure only in the event of a “kick”); 2) that blowout preventer rams achieve an effective seal, id. at
14   21,978 (amending 30 C.F.R. § 250.731(a)(5) to require only that rams “close”); and, 3) for subsea
15   blowout preventers, that emergency function control systems be fail safe designs and that remotely
16   operated vehicles be able to open rams on the blowout preventer, id. at 21,980 (amending 30 C.F.R.
17   § 250.734(a)). BSEE did not explain in the final rule why the changes are needed or how the new
18   regulations will ensure blowout preventers are capable of preventing a blowout under all foreseeable
19   conditions.
20          128.    BSEE revised the surface blowout preventer requirements on floating facilities in the
21   final rule to exempt existing floating facilities from the remaining blowout preventer requirements.
22   Id. at 21,979 (amending 30 C.F.R. § 250.733(b)(1)). The regulation previously required all new
23   blowout preventers installed after April 29, 2019, on any floating facility—new or existing—to
24   comply with the new requirements. BSEE did not in the proposed rule indicate or suggest that it
25   would amend the regulation to grandfather existing facilities. BSEE also extended the compliance
26   date for new floating facilities to meet surface blowout preventer requirements from April 29, 2019,
27   to April 29, 2021. Id. at 21,979 (amending 30 C.F.R. § 250.733(b)(1)). BSEE did not in the final
28


                                                        27
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 29 of 44



 1   rule explain the need for either change or how the revisions still ensure safety of surface blowout
 2   preventers on floating facilities.
 3                   3.      Testing and inspection

 4           129.    BSEE significantly weakened safety system testing and inspection requirements by:
 5   1) significantly extending the amount of time operators have to complete an investigation of
 6   equipment failure, id. at 21,978 (amending 30 C.F.R. § 250.730(c)(2)); 2) establishing a new
 7   mechanism for failure reporting to be directed to a third-party where it is shielded from BSEE or
 8   public oversight, id. (amending 30 C.F.R. § 250.730(c)(1), (3), (4)); 3) reducing the required
 9   duration for which an operator must demonstrate the system will seal a well from 30 minutes to
10   5 minutes, id. at 21,978–79 (amending 30 C.F.R. § 250.732(a)(2)(ii)); 4) eliminating the requirement
11   that Mechanical Integrity Assessment Reports be produced for each blowout preventer each year, id.
12   (repealing 30 C.F.R. § 250.732(d)); and 5) eliminating the requirement to conduct a complete
13   breakdown and physical inspection of the blowout preventer system every 5 years with a BAVO
14   inspector present, id. at 21,983 (amending 30 C.F.R. § 250.739). BSEE did not in the final rule
15   explain why the changes are needed or whether they will ensure that safety equipment like the
16   blowout preventer would actually function when needed.
17           130.    BSEE added a provision to the blowout preventer testing regulation in the final rule to
18   permit operators to use a 21-day testing interval instead of a 14-day interval if they meet certain
19   criteria. Id. at 21,981 (amending 30 C.F.R. § 250.737(a)(4)). BSEE justified the change based
20   solely on data and studies it considered “[f]ollowing closure of the comment period”—most of
21   which were provided in industry comments—that were not available to the public before that
22   closure. Id. at 21,917. BSEE had not previously proposed or suggested that operators could meet
23   criteria to extend the testing interval or what those criteria might be. BSEE did not in the final rule
24   explain how the new testing interval will adequately ensure blowout preventers are fully functional
25   and will work in an emergency.
26           131.    Most broadly, BSEE eliminated the BAVO inspection and oversight regime. Id. at
27   21,975, 21,978–80, 21,783 (amending 30 C.F.R. §§ 250.462(e)(1), .731(c), (d), .732, .734(b),
28


                                                        28
                                                   COMPLAINT
             Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 30 of 44



 1   .738(b), (m), (o), .739(b)). BSEE did not in the final rule explain why the remaining inspection
 2   program will be as rigorous or as effective at ensuring safety equipment is fully functional.
 3                   4.     Well cementing

 4            132.   BSEE eliminated the requirement to ensure an adequate well cement job before
 5   engaging latching or lock-down mechanisms. Id. at 21,974 (amending 30 C.F.R. § 250.423). BSEE
 6   did not in the final rule explain whether the change continues to ensure well integrity.
 7                   5.     Containment equipment

 8            133.   BSEE eliminated the requirement that operators have access to specified well control
 9   equipment, instead giving operators discretion as to what equipment to have on-hand. Id. at 21,975–
10   76 (amending 30 C.F.R. § 250.462(b)). BSEE did not in the final rule explain how providing such
11   discretion will ensure operators have access to all equipment that may be necessary in possible loss
12   of well control scenarios.
13            B.     Unsupported and Inconsistent Findings Regarding Safety under the Partial
                     Repeal
14
              134.   The regulatory changes in the Partial Repeal final rule are inconsistent with and
15
     otherwise disregard BSEE’s previous factual findings from the 2016 Well Control Rule. BSEE did
16
     not abandon or otherwise rebut any of those findings in the Partial Repeal.
17
              135.   The changes also are inconsistent with many of the findings by the Deepwater
18
     Horizon expert panels that BSEE consulted and relied upon in developing the 2016 Well Control
19
     Rule.
20
              136.   BSEE had previously found in the 2016 Well Control Rule that each of the provisions
21
     now being repealed or revised in the Partial Repeal is an important component of a drilling safety
22
     system. BSEE did not explain how repealing these components is consistent with those previous
23
     factual findings.
24
              137.   BSEE also found in the 2016 Well Control Rule that each of the provisions now
25
     being repealed or revised in the Partial Repeal increases safety and environmental protection. By
26
     extension, the repeal of any of these provisions would, under BSEE’s previous factual findings,
27
     decrease safety.
28


                                                       29
                                                   COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 31 of 44



 1          138.    BSEE asserted in the Partial Repeal, however, that none of the repeals or revisions
 2   will affect safety or environmental protection. E.g., id. at 21,909. BSEE provided no factual support
 3   or analysis to support these assertions. And its assertions in the final rule contradict its statements in
 4   the final EA [hereinafter 2019 EA] and final Regulatory Impact Analysis [hereinafter 2019 RIA] for
 5   the Partial Repeal that many of the revisions will affect safety and increase the risk of a blowout.
 6          139.    BSEE did not in the final rule address its factual findings from the 2016 Well Control
 7   Rule that each of the provisions it is now repealing or revising increased safety. BSEE disregarded
 8   those findings by asserting that repealing those provisions will not affect safety. BSEE provided no
 9   explanation for disregarding its prior factual findings.
10          140.    BSEE asserted in the Partial Repeal that each repeal in the final rule is necessary to
11   reduce undue burdens on industry. E.g., id. at 21,910. BSEE provided no factual support or analysis
12   to support these assertions.
13          141.    BSEE did not in the final rule address its factual findings from the 2016 Well Control
14   Rule that the Rule provided a net economic benefit to industry and society. BSEE disregarded those
15   findings in asserting that repealing portions will reduce the overall burden on industry. BSEE
16   provided no explanation for disregarding its prior factual findings.
17          142.    BSEE concluded in the 2019 RIA that the Partial Repeal will forego none of the
18   benefits of the 2016 Well Control Rule. In doing so, BSEE disregarded the benefits it found would
19   result from the provisions enacted in the 2016 Well Control Rule that now will be lost through the
20   Partial Repeal. The conclusion also conflicts with BSEE’s statements elsewhere in the 2019 RIA
21   that several of the revisions will have a “potential impact” on safety and environmental protections.
22   BSEE provided no explanation for omitting the lost benefits from its Regulatory Impact Analysis
23   and disregarding its prior factual findings.
24          143.    BSEE also failed to meaningfully respond to many of Plaintiffs’ comments on the
25   proposed rule. BSEE’s responses in the final rule generally consist of conclusory statements without
26   offering a factual basis or reasoned analysis. For example, BSEE responded to Plaintiffs’ request to
27   conduct a quantitative risk assessment—as BSEE did for the 2016 Well Control Rule—by
28


                                                        30
                                                    COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 32 of 44



 1   disagreeing that such an assessment is the only way to evaluate risk, but without offering any other
 2   method or otherwise explaining how BSEE evaluated risk in the final rule. Id. at 21,921.
 3           C.      Irrational and Inadequate Assessment of the Partial Repeal’s Environmental
                     Effects
 4
             144.    BSEE issued the 2019 EA and a Finding of No Significant Impact pursuant to NEPA
 5
     on the environmental impacts of the Partial Repeal. BSEE’s NEPA analysis did not accurately or
 6
     adequately assess the direct, indirect, or cumulative impacts of the Partial Repeal on the
 7
     environment.
 8
                     1.      Failure to consider the true environmental effects
 9
             145.    BSEE conceded in the 2019 EA that the Partial Repeal may result in an increased
10
     likelihood of accidental blowouts or spill events. Yet the agency concluded, without support or
11
     analysis, that the Partial Repeal’s impact would be insignificant as a result of the reduced testing and
12
     certification requirements, and assumed compliance with its provisions.
13
             146.    In reaching this conclusion, BSEE relied on inaccurate and unsupported assumptions
14
     that the repeals of specific provisions will not affect safety risks.
15
             147.    BSEE did not analyze or rationally assess in the 2019 EA whether the revisions will
16
     affect safety. Specifically, BSEE failed to recognize the Partial Repeal will increase the risk of oil
17
     spills and losses of well control due to weakened or eliminated safety requirements governing
18
     drilling practices, blowout preventer performance, testing and inspection, well cementing, and
19
     containment equipment. BSEE and other experts previously had determined based on evidence that
20
     these requirements are critical for reducing blowouts and spill events.
21
             148.    BSEE also did not analyze or rationally assess in the 2019 EA whether the reduced
22
     testing requirements and assumed compliance would actually improve safety and reduce
23
     environmental impacts. Nor did BSEE provide analysis or evidence to show that these purported
24
     mitigation measures will be sufficient to offset the impacts from increased oil spill risks such that
25
     overall environmental impacts are negligible. Rather, BSEE stated that these measures “might
26
     partially offset the potential risk that the equipment will not perform properly.” 2019 EA, at 17
27
     (emphasis added).
28


                                                         31
                                                    COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 33 of 44



 1           149.    BSEE’s reliance on inaccurate and unsupported assumptions about the Partial
 2   Repeal’s effect on safety resulted in a failure to evaluate the Partial Repeal’s true impacts on water
 3   resources, wildlife, habitat, and air quality, as well as a failure to evaluate the actual cumulative
 4   impacts that would occur.
 5           150.    BSEE failed to disclose or analyze the air quality impacts of the Partial Repeal. This
 6   stark omission conflicts with findings of peer-reviewed studies and the 2016 EA. Specifically, it
 7   ignores that significant emissions of hydrocarbons, ozone, carbon monoxide, nitrogen oxide,
 8   aerosols, and particulate matter are likely to increase from more frequent oil evaporation and burning
 9   as a result of the Partial Repeal.
10           151.    BSEE concluded in the 2019 EA, without support, that the Partial Repeal will have no
11   or minor impacts to water quality, marine mammals, birds, sea turtles, fish, and essential fish habitat.
12   It asserted that reduced reporting and frequency of safety equipment testing, as well as compliance
13   with the Partial Repeal, could reduce discharges and water degradation that would otherwise impact
14   these natural resources. The 2019 EA similarly contains a single unsubstantiated statement that the
15   Partial Repeal likely would reduce harm to federally endangered and threatened species.
16           152.    The 2019 EA lacks quantitative or qualitative analysis to support the above
17   conclusions. BSEE’s conclusions directly contradict the fact-based determinations in the 2016 EA
18   that the 2016 Well Control Rule’s measures reduce both routine discharges, as well as the frequency
19   of large oil spills and the attendant amount of degradation and destruction of habitat and harm to
20   species. BSEE failed to address those inconsistencies or otherwise consider the degree to which
21   eliminating critical safeguards will result in more frequent and larger discharges and oil spills.
22           153.    BSEE’s conclusions in the 2019 EA also are contrary to the evidence before the
23   agency regarding the likely impacts from oil spills resulting from the Partial Repeal. Plaintiffs
24   submitted evidence to BSEE from recent peer-reviewed and federal scientific analyses showing that
25   habitats including oyster reefs, seagrass beds, beaches, tidal mud flats, mangroves, marshes, and
26   wetlands are at risk of contamination from oil spills. BSEE failed to consider or acknowledge these
27   studies and their findings in the context of the increased spill risk resulting from the Partial Repeal.
28


                                                         32
                                                    COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 34 of 44



 1          154.     Finally, BSEE provided no rational explanation or evidence to support its statements
 2   in the 2019 EA that eliminating requirements to obtain BSEE approvals in certain circumstances will
 3   reduce overall environmental impacts by reducing rig downtime.
 4                  2.      Failure to consider proper geographic scope and variation

 5          155.    BSEE applied an impermissibly narrow geographic scope to its consideration in the
 6   2019 EA of direct and indirect effects of the action. BSEE discussed impacts from oil and gas
 7   development activities under the Partial Repeal in the Gulf of Mexico, Alaska, and California
 8   regions only. However, President Trump has also ordered consideration of annual lease sales in the
 9   Mid- and South Atlantic, see Exec. Order No. 13795, 82 Fed. Reg. 20,815, and Interior has proposed
10   oil and gas development on the Atlantic and northern Pacific coasts. In addition, the Trump
11   administration has recently permitted seismic activities—a precursor to oil and gas exploration and
12   production—to “take” marine mammals off the Atlantic coast. BSEE failed to consider the impacts
13   of reasonably foreseeable oil and gas development under the Partial Repeal on the Atlantic and
14   northern Pacific coasts.
15          156.    Moreover, BSEE applied a uniform analysis of environmental effects across regions
16   in the 2019 EA. BSEE failed to consider the variations in habitats and species among regions, or
17   how environmental impacts of the Partial Repeal may vary across the diverse regions of the outer
18   continental shelf.
19                  3.      Inadequate cumulative impacts analysis

20          157.    BSEE stated in the 2019 EA, without support, that it does not expect any material
21   cumulative effects on outer continental shelf resources. BSEE offered no indication of how it made
22   that determination.
23          158.    The 2019 EA’s sole focus on outer continental shelf resources also impermissibly
24   narrows the geographic scope of its already limited analysis. As a result, BSEE provided no analysis
25   or conclusions on the cumulative impacts to a vast geographic area encompassing shorelines,
26   wetlands and other coastal communities.
27          159.    The degree of environmental impacts resulting from the Partial Repeal necessarily
28   depends on the number of oil and gas activities that will occur governed by the revised rules. The


                                                      33
                                                 COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 35 of 44



 1   2019 EA’s cumulative impacts analysis fails to consider the foreseeable magnitudes of oil and gas
 2   activity levels in the different regions and what the sum total environmental impacts of the Partial
 3   Repeal will be under those activity levels.
 4          160.    BSEE also failed to consider, based on the evidence, that eliminating safety
 5   requirements likely exacerbates impacts of past, present, and reasonably foreseeable future actions
 6   within the affected areas. For example, BSEE failed to consider the cumulative impacts of the
 7   Partial Repeal with the existing impairment of Gulf of Mexico waters by other sources of oil
 8   contamination (such as drilling operations, petrochemical facilities, and urban and agricultural
 9   runoff). Oil spills resulting from the Partial Repeal would exacerbate the harm from existing
10   pollutants.
11                  4.      Incorrect determination of non-significance

12          161.    BSEE incorrectly concluded the Partial Repeal will have no significant impact on the
13   environment based on an inaccurate assessment of NEPA’s factors for determining significance.
14   BSEE thereby failed to account for the significance of impacts to water resources, habitat, wildlife,
15   and air quality when opting to conduct an EA—as opposed to an EIS—and issuing a Finding of No
16   Significant Impact.
17          162.    Specifically, BSEE’s statements that harm to federally protected marine mammals
18   and sea turtles from oil spills is “temporar[y]” and that compliance with the Partial Repeal likely
19   would reduce harm are contrary to the evidence before the agency. BSEE failed to consider, for
20   example, that the survival of species in the Gulf of Mexico already has been compromised by the
21   long-term impacts the Deepwater Horizon spill and other discharges, or that the National Marine
22   Fisheries Service recently listed the Gulf of Mexico Bryde’s whale as an endangered species due to
23   threats from “energy exploration, development, and production, oil spills and oil spill responses.”
24   84 Fed. Reg. 15,446, 15,485 (Apr. 15, 2019).
25          163.    BSEE acknowledged in the 2019 EA that an increased spill risk would adversely
26   affect federal protected marine sanctuaries, shorelines, and other areas of special concern with highly
27   sensitive ecosystems—including, but not limited to Flower Garden Banks National Marine
28   Sanctuary, Channel Islands National Marine Sanctuary, Cape Hatteras National Seashore, and the


                                                       34
                                                   COMPLAINT
            Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 36 of 44



 1   Canadian-managed Ivvavik National Park, Herschel Island Territorial Park and Kendall Island Bird
 2   Sanctuary. BSEE, however, incorrectly assumed, without support and contrary to the evidence
 3   before it, that the Partial Repeal is unlikely to increase the spill risk.
 4            164.   In addition, relaxing safety measures when drilling operations are increasing in new
 5   high-pressure, ultra-deepwater environments presents heightened and uncertain risks that BSEE
 6   failed to consider.
 7            165.   Further, the massive and ongoing damage to the Gulf of Mexico from the Deepwater
 8   Horizon disaster, in conjunction with other oil and gas industry impacts to the region, provides a
 9   backdrop of significant cumulative impacts associated with a rule that weakens safety and the ability
10   to prevent accidental blowouts and other oil spill events.
11            166.   There is also a high level of controversy surrounding offshore oil and gas production
12   safety measures, including vocal disagreement about the need for additional safety requirements and
13   the degree to which particular measures affect safety.
14            167.   The significance factors, accurately described and properly assessed, indicate that the
15   Partial Repeal likely will significantly affect the environment, requiring preparation of an EIS.
16                                            CLAIMS FOR RELIEF

17       I.      FIRST CAUSE OF ACTION – Failure to provide a rational basis for the Partial
                              Repeal, in violation of the APA and OCSLA
18
              168.   Plaintiffs reallege and incorporate by reference the allegations made in paragraphs 1–
19
     167.
20
              169.   The Partial Repeal final rule is a final agency action for which there is no other
21
     adequate remedy in a court. See 5 U.S.C. § 704.
22
              170.   BSEE is obligated to ensure through its regulations that offshore oil and gas
23
     operations are subject to safeguards necessary to protect safety, health, and the environment.
24
     43 U.S.C. §§ 1334(a), 1347(b).
25
              171.   An agency rule is arbitrary and capricious under the APA when “the agency has
26
     relied on factors which Congress has not intended it to consider, entirely failed to consider an
27
     important aspect of the problem, offered an explanation for its decision that runs counter to the
28


                                                          35
                                                     COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 37 of 44



 1   evidence before the agency, or is so implausible that it could not be ascribed to a difference in view
 2   or the product of agency expertise.” State Farm, 463 U.S. at 43.
 3          172.    Moreover, an “agency changing its course by rescinding a rule is obligated to supply
 4   a reasoned analysis for the change.” Id. at 42. The agency must demonstrate 1) that a new rule is
 5   permissible under the statute, 2) that there are good reasons for it, and 3) that the agency believes it
 6   to be better. Organized Vill. of Kake, 795 F.3d at 966. “[E]ven when reversing a policy after an
 7   election, an agency may not simply discard prior factual findings without a reasoned explanation.”
 8   Id. at 968. When a new regulation rests upon a factual finding contrary to prior policy, an agency
 9   must provide a more detailed justification than what would suffice if the new policy were created on
10   a blank slate. Any unexplained inconsistency between the prior rule and its replacement is a basis
11   for finding the agency’s interpretation arbitrary and capricious.
12          173.    The Partial Repeal fails to meet these requirements.
13          174.    BSEE had previously concluded, based on extensive scientific information and data,
14   that the 2016 Well Control Rule’s provisions would significantly improve worker safety on offshore
15   oil and gas rigs and reduce the probability of catastrophic environmental damage due to well
16   blowouts, oil spills, or equipment failures. E.g., 81 Fed. Reg. at 25,894, 25,990. BSEE also
17   concluded that the provisions are “necessary” to ensure safety. See generally id. at 25,892–997;
18   80 Fed. Reg. at 21,507–48. And BSEE determined, based on quantitative economic analyses, that
19   the 2016 Well Control Rule’s provisions do not pose an undue burden and, in fact, would provide a
20   net cost benefit to industry. See generally 81 Fed. Reg. at 25,902–26,002.
21          175.    BSEE reversed course when it issued the Partial Repeal, which substantially repeals
22   safety requirements in more than 13 of the regulatory sections that BSEE had enacted in the 2016
23   Well Control Rule. 84 Fed. Reg. 21,973–83 (amending 30 C.F.R. §§ 250.414, .423, .427, .462, .724,
24   .730, .731, .732, .733, .734, .737, .738, .739).
25          176.    The Partial Repeal deviates from the carefully crafted agency policy in the 2016 Well
26   Control Rule that helped ensure worker safety and reduce the probability of a catastrophic oil spill.
27   It reverts to a similar regulatory scheme for many critical safety components that BSEE had
28


                                                        36
                                                    COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 38 of 44



 1   previously determined creates “the potential for another well control event with consequences
 2   similar to those of the Deepwater Horizon incident.” 81 Fed. Reg. at 25,991.
 3           177.    BSEE failed to supply a reasoned analysis or support for the changes (including, but
 4   not limited to amendments of 30 C.F.R. §§ 250.414, .423, .427, .462, .724, .730, .731, .732, .733,
 5   .734, .737, .738, .739), or for its justification for the Partial Repeal, in violation of the APA.
 6   5 U.S.C. § 706(2).
 7           178.    BSEE asserted that repealing safety provisions (including, but not limited to portions
 8   of 30 C.F.R. §§ 250.414, .423, .427, .462, .724, .730, .731, .732, .733, .734, .737, .738, .739) through
 9   the Partial Repeal still “maintains safety and environmental protection.” E.g., 84 Fed. Reg. at
10   21,909. These conclusions are unsupported by evidence or scientific analysis, “run[] counter to the
11   evidence before the agency,” and fail to consider significant problems raised in comments on the
12   proposed rule. State Farm, 463 U.S. at 43. These conclusions also disregard without a “reasoned
13   explanation” BSEE’s prior factual findings that the provisions substantially reduce the risk of
14   fatalities and oil spills, and are “necessary” to ensuring safety and environmental protection.
15   Organized Vill. of Kake, 795 F.3d at 968.
16           179.    BSEE asserted that repealing the safety provisions (including, but not limited to
17   portions of 30 C.F.R. §§ 250.414, .423, .427, .462, .724, .730, .731, .732, .733, .734, .737, .738,
18   .739) through the Partial Repeal will “reduce unnecessary burdens” on industry. E.g., id. at 21,910.
19   This conclusion is unsupported by evidence or scientific analysis, “runs counter to the evidence
20   before the agency,” and fails to consider significant problems raised in comments on the proposed
21   rule. State Farm, 463 U.S. at 43. This claim also disregards BSEE’s prior factual findings that the
22   provisions would not pose an undue burden and would, in fact, provide a net cost benefit to industry.
23   BSEE provided no “reasoned explanation” for disregarding those factual findings. Organized Vill.
24   of Kake, 795 F.3d at 968.
25           180.    BSEE’s failures to articulate a rational connection between the facts found and its
26   choice, to consider all important aspects of the issue, and to provide an adequate and detailed
27   justification for the changes the Partial Repeal made to existing regulations render the final rule
28


                                                         37
                                                    COMPLAINT
            Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 39 of 44



 1   arbitrary, capricious, an abuse of discretion, not in accordance with law, and without observance of
 2   procedure required by law with the meaning of the APA. 5 U.S.C. § 706(2).
 3   II.      SECOND CAUSE OF ACTION – Failure to provide fair notice of and opportunity for
                       public participation in rulemaking, in violation of the APA
 4
             181.   Plaintiffs reallege and incorporate by reference the allegations made in paragraphs 1–
 5
     167.
 6
             182.   The APA requires that BSEE give the public adequate notice of any rulemaking.
 7
     5 U.S.C § 553(b). To be adequate, notice must include “the terms or substance of the proposed rule
 8
     or a description of the subjects and issues involved.” Id. In addition, notice can only be deemed
 9
     adequate if a final rule’s specific provisions are a “logical outgrowth” of the proposed rule. Small
10
     Refiner Lead Phase-Down Task Force, 705 F.2d at 543.
11
             183.   The APA also requires that BSEE give interested persons a meaningful “opportunity
12
     to participate in the rule making through submission of written data, views, or arguments.” 5 U.S.C.
13
     § 553(c). To ensure that the public comment opportunity is meaningful, BSEE must first “disclose
14
     in detail the thinking that has animated the form of a proposed rule and the data upon which that rule
15
     is based.” Home Box Office, Inc. v. FCC, 567 F.2d 9, 35 (D.C. Cir. 1977).
16
             184.   BSEE did not in the proposed Partial Repeal state the terms or substance of its final
17
     revisions to the safe drilling margin standards, real-time monitoring requirements, surface blowout
18
     preventer requirements for floating facilities, or blowout preventer testing interval. BSEE’s general
19
     requests for comments on topics or potential additional changes to these provisions, disconnected
20
     from any specific proposals, did not provide fair notice of how the agency actually planned to amend
21
     those provisions.
22
             185.   The revisions to the safe drilling margin standards, real-time monitoring
23
     requirements, surface blowout preventer requirements for floating facilities, and blowout preventer
24
     testing interval that BSEE adopted in the Partial Repeal final rule are not logical outgrowths of the
25
     vague statements and requests for suggestions in the proposed Partial Repeal.
26
             186.   BSEE’s revisions to the safe drilling margin standards, real-time monitoring
27
     requirements, surface blowout preventer requirements for floating facilities, and blowout preventer
28


                                                       38
                                                  COMPLAINT
            Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 40 of 44



 1   testing interval, 84 Fed. Reg. at 21,973–74, 21,977, 21,979, 21,981 (amending 30 C.F.R.
 2   §§ 250.414(c)(2), .427(b), .724(b), .733(b)(1), .737(a)(4)), therefore violate the APA’s fair notice
 3   requirement. 5 U.S.C. § 553(b).
 4           187.   BSEE did not in or with the proposed Partial Repeal provide the data or technical
 5   information on which the rule is based, including, but not limited to: the bases for the agency’s
 6   statements that the proposed Partial Repeal would ensure safety and environmental protection, that
 7   specific revisions (including, but not limited to changes to 30 C.F.R. §§ 250.414, .423, .427, .462,
 8   .724, .730, .731, .732, .733, .734, .737, .738, .739) would not undermine safety, and that oil and gas
 9   operators would voluntarily adopt safe technology and practices absent regulatory requirements.
10           188.   In the proposed Partial Repeal, BSEE solicited data and evidence from industry to
11   provide support for the proposed revisions. BSEE did not and could not make the data it received
12   available to the public in advance of the sole public comment period on its proposal.
13           189.   BSEE based the Partial Repeal final rule on data and technical information it did not
14   disclose to the public before or during the opportunity for public participation, in violation of the
15   APA’s meaningful public participation requirement. 5 U.S.C. § 553(c).
16           190.   BSEE relied on and ultimately incorporated by reference API Bulletin 92L in the
17   Partial Repeal final rule. Because the public cannot access API Bulletin 92L without paying a trade
18   group a substantial fee or surrendering certain rights, API Bulletin 92L was not readily available to
19   the public during the comment period. BSEE’s reliance on and incorporation by reference of API
20   Bulletin 92L accordingly also violate the APA’s meaningful public participation requirement. Id.
21           191.   BSEE’s failure to provide the public adequate notice of rulemaking or an adequate
22   opportunity to participate in the rulemaking is an abuse of discretion, not in accordance with law,
23   and without observance of procedure required by law with the meaning of the APA. 5 U.S.C.
24   § 706(2).
25   III.    THIRD CAUSE OF ACTION – Failure to take a hard look at the environmental effects
                           of the action, in violation of NEPA and the APA
26
             192.   Plaintiffs reallege and incorporate by reference the allegations made in paragraphs 1–
27
     167.
28


                                                        39
                                                   COMPLAINT
             Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 41 of 44



 1            193.    NEPA requires agencies take a “hard look” at the environmental consequences of
 2   their actions.
 3            194.    To that end, the NEPA analysis must fully consider and disclose the potential
 4   environmental impacts of the proposed action, including the direct, indirect, and cumulative effects,
 5   as well as alternatives to that action. 42 U.S.C. § 4332(2)(C); 40 C.F.R. §§ 1501.4, 1502.1(b), (c),
 6   1502.5, 1508.7, 1508.8, 1508.25, 1508.27.
 7            195.    NEPA requires agencies to use high-quality, accurate scientific information and to
 8   ensure the scientific integrity of their analyses. 40 C.F.R. §§ 1500.1(b), 1502.24.
 9            196.    BSEE relied on the 2019 EA in reaching its decision to issue the Partial Repeal final
10   rule.
11            197.    BSEE’s conclusions in the 2019 EA that the environmental impacts of the Partial
12   Repeal would be insignificant were based on incorrect and unsubstantiated assumptions that the
13   Partial Repeal would not increase the risks of blowouts, losses of well control, or oil spills. The
14   assumptions are counter to BSEE’s prior findings in the 2016 Well Control Rule and 2016 EA that
15   the provisions now being repealed would increase safety. They also are counter to recent peer-
16   reviewed scientific investigations demonstrating significant environmental impacts resulting from oil
17   spills that are likely to occur absent rigorous oil spill prevention safeguards previously implemented
18   under the 2016 Well Control Rule.
19            198.    The 2019 EA does not acknowledge BSEE’s prior findings or recent peer-reviewed
20   scientific evidence of direct, indirect, and cumulative effects likely to result from the Partial Repeal,
21   nor does it contain a reasoned explanation for disregarding those findings and studies. BSEE
22   provides no reasoned analysis or evidentiary support for its general statements that the Partial Repeal
23   would likely reduce the likelihood of impacts to the environment.
24            199.    BSEE’s inaccurate assumptions regarding the risks of blowouts, losses of well
25   control, and oil spills caused it to irrationally underestimate the environmental impacts of the Partial
26   Repeal.
27
28


                                                        40
                                                   COMPLAINT
            Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 42 of 44



 1           200.   BSEE’s failure to consider the full geographic scope and variation in its effects
 2   analysis caused it to inaccurately and incompletely assess the full environmental effects of the Partial
 3   Repeal.
 4           201.   BSEE’s failure to accurately evaluate the direct, indirect, and cumulative effects of
 5   the Partial Repeal violates its duties to use “[a]ccurate scientific analysis” and “high quality”
 6   information and to take a hard look at the environmental effects of its actions, in violation of NEPA
 7   and its implementing regulations, and is arbitrary and capricious, in violation of the APA. 5 U.S.C.
 8   § 706(2)(A); 42 U.S.C. § 4332(2)(C); 40 C.F.R. §§ 1500.1(b), 1502.24.
 9           202.   By relying on an EA that fails to meet the requirements of NEPA and its
10   implementing regulations, BSEE’s decision to issue the Partial Repeal final rule is arbitrary,
11   capricious, an abuse of discretion, and not in accordance with law, and without observance of
12   procedures required by law, in violation of NEPA, 42 U.S.C. § 4332, its implementing regulations,
13   and the APA, 5 U.S.C. §§ 701–706.
14   IV.     FOURTH CAUSE OF ACTION – Failure to complete an EIS, in violation of NEPA and
                                       the APA
15
             203.   Plaintiffs reallege and incorporate by reference the allegations made in paragraphs 1–
16
     167.
17
             204.   NEPA requires agencies to complete an EIS for any major federal action that may
18
     have a significant effect on the environment, or if there are substantial questions about whether it
19
     may significantly impact the environment. 42 U.S.C. § 4332(2)(C).
20
             205.   “Significance” exists if any of the following factors are present: controversy
21
     surrounding the impact of the action, the action presents unique or uncertain risks, if the action has
22
     cumulatively significant impacts, or if there is a possibility for adverse effects on federally listed
23
     species. 40 C.F.R. § 1508.27.
24
             206.   Significant controversy surrounds the impact of the Partial Repeal. The application
25
     of the Partial Repeal in high-pressure, ultra-deepwater operations presents unique and uncertain
26
     risks. The Partial Repeal will have cumulatively significant impacts across all foreseeable drilling
27
     operations along nearly the entire coast of the United States. Scientific evidence and BSEE’s prior
28


                                                         41
                                                    COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 43 of 44



 1   factual findings demonstrate that significant impacts from oil spills on highly sensitive marine
 2   ecosystems and protected species are likely under the Partial Repeal.
 3          207.    BSEE’s decision to complete an EA and issue a Finding of No Significant Impact,
 4   and its failure to complete an EIS, therefore violates NEPA and is arbitrary and capricious, an abuse
 5   of discretion, and not accordance with law, in violation of the APA. 42 U.S.C. § 4332(2)(C);
 6   5 U.S.C. § 706(a)(2).
 7                                        REQUEST FOR RELIEF

 8          WHEREFORE, Plaintiffs pray that this Court:
 9                  Declare that the Partial Repeal final rule is arbitrary and capricious, an abuse of
10   discretion, and not in accordance with law in violation of the APA, NEPA, and OCSLA;
11                  Declare that the environmental analysis that BSEE issued in connection with the
12   Partial Repeal final rule is unlawful, in violation of NEPA and its implementing regulations and the
13   APA;
14                  Vacate the Partial Repeal final rule;
15                  Enter any other appropriate injunctive relief to ensure that Defendants comply with
16   OCSLA, NEPA, and the APA, and to prevent irreparable harm to Plaintiffs and to the environment
17   until such compliance occurs;
18                  Award Plaintiffs their costs and reasonable attorneys’ fees pursuant to 28 U.S.C.
19   § 2412; and
20                  Grant such other and further relief as the Court may deem just and proper.
21
22
23   Respectfully submitted this 11th day of June, 2019.

24
                                                   /s/ Brettny Hardy
25                                                 Brettny Hardy (CSB No. 316231)
                                                   Earthjustice
26                                                 50 California Street, Suite 500
                                                   San Francisco, CA 94111
27                                                 T: 415-217-2000 F: 415-217-2040
                                                   bhardy@earthjustice.org
28


                                                       42
                                                  COMPLAINT
          Case 2:19-cv-13966-BWA-MBN Document 1 Filed 06/11/19 Page 44 of 44



 1                                                  Christopher Eaton (phv application forthcoming)
                                                    Earthjustice
 2                                                  705 Second Avenue, Suite 203
                                                    Seattle, WA 98104
 3                                                  T: 206-343-7340 F: 206-343-1526
                                                    ceaton@earthjustice.org
 4
                                                    Counsel for Plaintiffs Healthy Gulf, Center for
 5                                                  Biological Diversity, Defenders of Wildlife, and
                                                    Friends of the Earth
 6
                                                    /s/ Devorah Ancel
 7                                                  Devorah Ancel (CSB No. 261038)
                                                    Sierra Club
 8                                                  6406 North IH-35, Suite 1806
                                                    Austin, TX 78752
 9                                                  T: 415-845-7847 F: 510-208-3140
                                                    devorah.ancel@sierraclub.org
10
                                                    Counsel for Plaintiffs Sierra Club and Healthy Gulf
11
                                                    /s/ David Pettit
12                                                  David Pettit (CSB No. 67128)
                                                    Natural Resources Defense Council
13                                                  1314 2nd Street
                                                    Santa Monica, CA 90401
14                                                  T: 310-434-2300 F: 888-875-6868
                                                    dpettit@nrdc.org
15
                                                    Counsel for Plaintiff Natural Resources Defense
16                                                  Council

17                                                  Catherine Wannamaker (phv application
                                                    forthcoming)
18                                                  Southern Environmental Law Center
                                                    463 King Street, Suite B
19                                                  Charleston, SC 29403-7204
                                                    T: 843-720-5270 F: 843-414-7039
20                                                  cwannamaker@selcsc.org

21                                                  Counsel for Plaintiffs North Carolina Coastal
                                                    Federation and South Carolina Coastal
22                                                  Conservation League

23          I, Brettny Hardy, am the ECF user whose ID and password are being used to file this Complaint.

24   Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that ECF users David Pettit and Devorah Ancel
25
     have concurred in the filing of this document.
26
27          Dated June 11, 2019.                    /s/ Brettny Hardy
                                                    Brettny Hardy
28


                                                        43
                                                   COMPLAINT
